Exhibit 10.12

OPTION AGREEMENT

(UNITED STATES)

THIS OPTION AGREEMENT (this “Agreement”) dated as of [TO COME] (“Grant Date”),
is between VMware, Inc., a Delaware corporation (the “Company”), and [TO COME]
(the “Participant”), relating to options granted under the VMware, Inc. 2007
Equity and Incentive Plan (the “Plan”). Capitalized terms used in this Agreement
without definition shall have the meaning ascribed to such terms in the Plan.

1. Grant of Equity Option, Equity Option Price and Term.

 

  (a) The Company grants to the Participant an option (the “Option”) to purchase
[TO COME] shares of Stock, at a price of $[TO COME] per share, subject to the
provisions of the Plan and the terms and conditions herein. The Option is not an
incentive stock option within the meaning of Section 422 of the Code.

 

  (b) The term of this Option shall be a maximum period of six (6) years from
the Grant Date (the “Option Period”). The Vesting Commencement Date shall be
            , 201  . During the Option Period, the Option shall be exercisable
as of the date set forth below according to the percentage set forth opposite
such date, subject to the Participant’s continued employment with the Company, a
Subsidiary, the Parent or an Affiliate in which the Company and/or Parent hold,
directly or indirectly, at least 80% of the equity or voting interest through
each vesting date:

 

Date

  

Cumulative Percentage Exercisable

18 months following the Vesting

Commencement Date

   37.5%

Monthly, commencing 19 months

following the Vesting Commencement

Date, until fully vested

  

2.0833 (rounded down to the

nearest whole share)%

 

  (c)

Notwithstanding the foregoing, unless otherwise determined by the Committee in
its sole discretion, in the event the Participant incurs a termination of
employment for any reason whatsoever such that the Participant is no longer
employed by any of the Company, the Subsidiaries, the Parent or an Affiliate in
which the Company and/or Parent hold, directly or indirectly, at least 80% of
the equity or voting interest, then the Option, to the extent not otherwise
exercisable shall terminate and to the extent exercisable at the time of such
termination, may be exercised for the lesser of ninety (90) days from the date
of such termination of employment or the remainder of the Option Period, unless
such termination is (i) for Cause, in which case the Option will terminate
immediately or (ii) due to the Participant’s death or disability (as defined
under the applicable long-term disability plan of the Company, Subsidiary,
Parent or Affiliate or, if there is no such plan, as determined by the
Committee), in which case the Option shall become 100% exercisable and may be
exercised for three (3) years from the date of such termination of employment or
if earlier, the remainder of the Option



--------------------------------------------------------------------------------

 

Period. If the exercise of the Option within the applicable time period set
forth in this Section 1(c) is prevented by the provisions of Section 7(j) of the
Plan, the Option shall remain exercisable until one (1) month after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Period. The occurrence of any of the
following, as reasonably determined by the Company in good faith, shall
constitute “Cause,” provided that the Participant has been given notice by the
Company of the existence of Cause and, if the existence of Cause is curable, a
reasonable opportunity to cure the existence of such Cause:

 

  (i) willful neglect, failure or refusal by the Participant to perform his or
her employment duties (except resulting from the Participant’s incapacity due to
illness) as reasonably directed by his or her employer;

 

  (ii) willful misconduct by the Participant in the performance of his or her
employment duties;

 

  (iii) the Participant’s indictment for a felony (other than traffic related
offense) or a misdemeanor involving moral turpitude; or

 

  (iv) the Participant’s commission of an act involving personal dishonesty that
results in financial, reputational, or other harm to the Company and its
affiliates and subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property.

 

  (d) Unless otherwise determined by the Committee, the Option granted hereunder
is not transferable by the Participant except by will or the laws of descent and
distribution.

 

  (e) The Company shall not be required to issue any fractional shares of Stock
pursuant to this Option.

2. Exercise.

 

  (a)

Unless otherwise determined by the Committee, the Option shall be exercisable
during the Participant’s lifetime only by the Participant (or his or her legal
representative), and after the Participant’s death only by the Participant’s
legal representative. The Option may only be exercised by the delivery to the
Company of a properly completed written notice, in form specified by the
Committee or its designee, which notice shall specify the number of shares of
Stock to be purchased and the aggregate exercise price for such shares, together
with payment in full of such aggregate exercise price. Payment shall be made in
the manner permitted in Section 6(b)(i)(B) of the Plan or as authorized by the
Committee pursuant to such section. The Option may not be exercised unless the
Participant agrees to be bound by such documents as the Committee may reasonably
require, including, if the Option is exercised prior to an IPO (as defined
below), a stockholder’s agreement. The Committee may deny any exercise permitted
hereunder if the Committee determines, in its discretion, that

 

2



--------------------------------------------------------------------------------

 

such exercise could result in a violation of federal or state securities laws.

 

  (b) Upon the expiration of the Option Period, if the Option has not yet been
exercised and if the Fair Market Value of a share of Stock on the expiration
date of the Option Period is greater than the exercise price per share of the
Option, then the Company shall effectuate an exercise of the Option whereby the
Option is simultaneously exercised and shares of Stock thereby acquired are
sold, pursuant to a brokerage or similar arrangement, to use some of the
proceeds from such sale as payment of the exercise price and applicable
withholding taxes. Remaining shares of Stock upon such exercise shall then be
issued to the Participant (or his or her legal representative).

3. Payment of Withholding Taxes. If the Company or any other Subsidiary is
obligated to withhold an amount on account of any tax imposed as a result of the
exercise of the Option, the Participant shall be required to pay such amount to
the Company prior to delivery of shares of Stock.

4. Plan. The Option is granted pursuant to the Plan, and the Option and this
Agreement are in all respects governed by the Plan (the terms of which are
incorporated herein by reference) and subject to all of the terms and provisions
thereof, except as otherwise set forth herein. The Participant shall be entitled
to receive financial statements of the Company if and to the extent required in
order to comply with applicable law.

5. Employment Rights. No provision of this Agreement or of the Option granted
hereunder shall give the Participant any right to continue in the employ of the
Company, a Subsidiary or the Parent, create any inference as to the length of
employment of the Participant, affect the right of an employer to terminate the
employment of the Participant, with or without Cause, or give the Participant
any right to participate in any employee welfare or benefit plan or other
program (other than the Plan).

6. Governing Law. This Agreement and the Option granted hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware (other than its laws respecting choice of law).

7. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

8. Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Company, at the addressed provided below, and
the Participant at his address as shown on the Company’s payroll records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time.

 

     To the Company:   VMware, Inc.   3401 Hillview Avenue

 

3



--------------------------------------------------------------------------------

  Palo Alto, CA 94304   Attention: Stock Administrator

9. Complete Agreement. This Agreement, those documents expressly referred to
herein, and the Plan embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

4



--------------------------------------------------------------------------------

Unless the Participant notifies the Company within ten (10) days following
receipt of this Agreement that he or she declines this Award, the Participant
will be deemed to have accepted and agreed to the terms and conditions of this
Agreement and the Plan. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, which are incorporated herein by reference.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.

 

On Behalf of the Company:    Participant:

 

  

 